Citation Nr: 0201516	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  00-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, J.L.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The claimant/appellant asserts he had active military service 
during World War II.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 
adverse decision of the VA Regional Office (RO) in Manila, 
Republic of the Philippines.

A hearing was held before a Decision Review Officer at the RO 
in April 2001; at that time, the claimant withdrew his 
request for a Travel Board hearing.


FINDING OF FACT

It is certified that the appellant had no recognized active 
duty service.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes multiple 
responses from ARPERCEN, as well as documentary evidence 
submitted by the appellant.  No outstanding evidence has been 
identified.  No further action is needed to satisfy VA's duty 
to assist the claimant.  Furthermore, the claimant has been 
notified of the applicable laws and regulations.  Discussions 
in the decision, statements of the case, and other RO 
correspondence have informed him what information or evidence 
is necessary to establish eligibility for the benefit sought 
and what evidence VA has obtained.  Where, as here, there has 
been substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The appellant is not prejudiced by the 
Board addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The appellant asserts in an affidavit dated in August 1945 
that he served with the 2nd Isabela PC from July 1, 1941 to 
January 19, 1942, and was inducted into the USAFFE in 
December 1941.  In January 1942, he was separated from his 
unit and returned home.  He joined the Nakar Division on 
February 5, 1942, and served there until the fall of Bataan 
in April 15, 1942.  He then left the military, reporting for 
duty at Camp Murphy, Rizal, on August 2, 1945.  An October 
1983 certification from the Republic of the Philippines 
Ministry of National Defense reported that the appellant 
served with the 2nd Isabela Cadre from July 1, 1940 to 
December 15, 1940.  He enlisted as a private in May 1941, and 
was inducted into the USAFFE on December 15, 1941.

In a statement dated in March 1984, the appellant reported 
that he served with the 14th Infantry under Nakar Masaya, 
Jones, Isabela, then joined the 7th Infantry, 34th Division, 
on February 1, 1942.  He alleged that he was wounded in 
December 1942.

In June 1984, the RO requested that the U.S. Army Reserve 
Personnel Center (ARPERCEN) verify any qualifying service by 
the claimant.  In September 1984, ARPERCEN certified that the 
claimant had no service as a member of the Philippine 
Commonwealth Army, including the qualified guerillas, in the 
service of the armed forces of the United States.  In October 
1984 ARPERCEN confirmed this certification.

A January 2000 document from the Armed Forces of the 
Philippines, Office of the Adjutant General reports that the 
claimant enlisted in the 2nd Isabela PC in May 1941, and 
listed his status as USAFFE. 

The appellant also submitted documents purporting to be 
copies of the roster of the Isabela PC, 14th Infantry 
Regiment, which includes his name as the final entry, and a 
statement from an alleged former commanding officer naming 
him as a member of the Isabela PC, 14th Infantry Regiment.  
The appellant's name was not included in a corrected copy of 
a January 1954 official roster of individuals determined to 
have acquired qualifying service with the 14th Infantry. 

In November 2000 and March 2001, the RO made further inquiry 
of ARPERCEN to verify service under other middle names and 
initials.  ARPERCEN stated in August 2001 that no change was 
warranted in the prior negative certification.

In a Memorandum for File, dated in January 2002, the RO 
detailed the information that had been provided to ARPERSCOM 
(previously ARPERCEN) in an attempt to verify the reported 
service of the appellant.  This document shows that the 
information provided by the RO to ARPERSCOM includes the same 
name, place and date of birth, service number, and spouse's 
name as on documents provided by the appellant.


Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, 
is included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9(a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on Service 
Department certification.  38 C.F.R. § 3.9 (a)(d); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In the instant case, 
the service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Great care was taken to ensure 
that ARPERCEN (now ARPERSCOM) was provided with accurate 
information regarding the appellant.  The RO made repeated 
inquiries under several names to confirm the negative 
certification.  No change resulted.  Documents submitted by 
the claimant to contest the certification are copies, not 
originals, and are not certified by a public records 
custodian to be true and exact copies of documents in the 
custodian's custody.  38 C.F.R. § 3.203(a)(1).  The Board is 
bound by the negative certification of service by the service 
department.  38 C.F.R. §§ 3.8, 3.9; Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran's 
status, and eligibility for VA benefits.  Since the law is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430.



ORDER

Basic eligibility for VA benefits is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

